Citation Nr: 0937285	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-41 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri



1.  Whether the reduction of the disability rating for 
service-connected prostate cancer from 100 to 10 percent, 
effective on April 1, 2005, was proper.  

2.  Entitlement to an increased initial evaluation in excess 
of 10 percent for the service-connected adjustment disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to January 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
RO that reduced the rating assigned for service-connected 
prostate cancer from 100 to 10 percent, effective on April 1, 
2005 and continued a 10 percent rating for the service 
connection adjustment disorder with mixed emotional features.  

In August 2004, the Veteran testified before a Decision 
Review Officer at the RO.  A copy of the hearing transcript 
has been associated with the claims file.  

In October 2008, the Board remanded the issues on appeal to 
the RO for additional evidentiary development.  

In the October 2008 remand, the Board noted that the Veteran 
previously raised a new claim for a total compensation rating 
based on individual unemployability (TDIU).  The claims file 
also shows that the Veteran has since raised new claims of 
service connection for diabetes mellitus, peripheral 
neuropathy of the upper and lower extremities, and 
hypertension, and filed a claim for an increased rating for 
the service-connected erectile dysfunction.  As these matters 
have not been developed or certified for appellate review, 
they are referred to the RO for appropriate action.  

As the claim for an increased evaluation involves a request 
for higher initial rating following the grant of service 
connection, the Board has characterized the issue in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for disabilities already service-
connected).  

The issue of propriety of the reduction of the service-
connected prostate cancer from 100 percent to 10 percent is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT
1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  Since the grant of service connection, the service-
connected adjustment disorder is not shown to have been 
manifested by more than occupational and social impairment 
due to mild or transient symptoms.  


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 10 percent for the service-connected adjustment 
disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.130 including Diagnostic Code 9413 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
veteran of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
Veteran what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a veteran in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the issue 
herein decided has been accomplished.  

With regard to the issue of an increased initial evaluation 
for the service-connected adjustment disorder, the issue is a 
"downstream" issue in which the RO's correspondence to the 
Veteran prior to the rating decision on appeal addressed the 
elements for establishing entitlement to service connection, 
but not the elements for increased rating for a service-
connected disability.  

In VAOPGCPREC 8-2003 (Dec. 22, 2003), the VA General Counsel 
held in a "downstream" issue, such as here, 38 U.S.C.A. § 
5103(a) does not require separate notice of the information 
and evidence necessary to substantiate the newly raised 
issue; rather, a Statement of the Case (SOC) was required.  
The required SOC addressing the issue of an increased initial 
evaluation for the service-connected adjustment disorder was 
furnished to the Veteran in November 2005.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support the claim on appeal, and has been afforded ample 
opportunity to submit such information and evidence.

The RO also sent the Veteran a letter March 2004 (in 
connection with his claim of service connection for a 
psychiatric disorder) informing him that VA is responsible 
for getting relevant records held by any Federal agency.  The 
letter further advised the Veteran that he must provide 
enough information about the records to allow VA to request 
them from the person or agency having them, and that it was 
his responsibility to make sure VA received the records.  

Accordingly, the Board finds that the Veteran has received 
sufficient notice of what evidence, if any, will be obtained 
by a veteran, and what evidence, if any, will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated most recently in an August 2009 Supplemental 
Statement of the Case (SSOC), after such notice was provided.  

As indicated, the RO has given the Veteran notice of what was 
required to substantiate the claims on appeal, and the 
Veteran was afforded opportunity to submit such information 
and/or evidence prior to the issuance of the August 2009 
SSOC.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, did the 
Veteran or his representative inform the RO of the existence 
of any evidence-in addition to that noted below-that needs 
to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, on March 3, 2006, the Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that, in rating cases, VA 
notice must include information regarding the effective date 
that may be assigned.  This was not specifically 
accomplished.  

Nonetheless, the Board's action herein below does not revise 
any currently-assigned effective dates or assign any new 
effective dates.  There is accordingly no chance of prejudice 
under the notice requirements of Dingess.  

Also, in the recent case of Vazquez-Florez v. Peake, 22 Vet. 
App. 120 (2008) the Court addressed additional notice 
requirements in claims for increased rating.  However, VA's 
Office of General Counsel holds the position that Vazquez-
Florez does not apply to initial rating situations because 
VA's notice obligations under the VCAA are fully satisfied 
once service connection has been granted.  

For these reasons, although the Veteran has not identified or 
demonstrated that any potential errors are prejudicial, the 
Board finds that any arguable lack of full preadjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  See Shinseki v. Sanders, 07-1209 slip op. at 11-12 
(April 21, 2009).  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

First, the Veteran's service treatment record (STR) is on 
file, as are medical records from those VA and non-VA medical 
providers that the Veteran identified as having relevant 
records.  Neither the Veteran nor his representative has 
identified any other VA or non-VA medical providers having 
additional records that should be obtained.  

Second, the Veteran was afforded appropriate VA medical 
examinations, most recently in May 2009.  The Veteran does 
not contend that his symptoms have become worse since his 
most recent examination.  

Further, the VA examinations are shown to be adequate because 
they were based upon consideration of the Veteran's prior 
medical history, his lay assertions and current complaints, 
and because they describe the disability in detail sufficient 
to allow the Board to make a fully informed determination.  
Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994)) (internal quotations 
omitted).   

The Board accordingly finds that remand for a new examination 
is not required at this point.  See 38 C.F.R. § 3.159(c)(4).  

Finally, the Veteran was also advised of his entitlement to a 
hearing before the RO's Decision Review Officer (DRO) and/or 
before the Board in support of his claim.  In connection with 
the matter herein decided, however, he has not requested a 
DRO or Board hearing.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

The Veteran is presently contending that an increased initial 
evaluation is excess of 10 percent is warranted for the 
service-connected adjustment disorder.  The Board notes, by 
way of history, that the RO granted service connection in a 
June 2004 rating decision based on medical evidence showing 
that the disorder was proximately due to (caused by) the 
service-connected adenocarcinoma of the prostate.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson v. West, 12 Vet App 119, 125-26 (1999), 
the U.S. Court of Appeals for Veterans Claims (Court) 
distinguished appeals involving a veteran's disagreement with 
the initial rating assigned at the time a disability is 
service-connected.  

Accordingly, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See id. at 126-27.

Moreover, the Board notes, the Court recently held that in 
claims for increased rating VA must consider that a claimant 
may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time 
the increased rating claim is filed to the time a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Given the nature of claims for initial evaluation, the Board 
has considered all evidence of severity since the effective 
date for service connection.  The Board's adjudication of 
this claim accordingly satisfies the requirements of Hart.  

Evaluations of mental health disorders, such as the Veteran's 
service-connected adjustment disorder, are evaluated under 
the provisions of 38 C.F.R. § 4.130, General Rating Formula 
for Mental Disorders, which provide that a rating of 10 
percent is assigned for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or with symptoms 
controlled by continuous medication.

A rating of 30 percent is assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally performing satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).  

A rating of 50 percent is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory 
(retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A rating of 70 percent is assigned for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

When evaluating mental health disorders, the factors listed 
in the rating criteria are simply examples of the type and 
degree of symptoms, or their effects, that would justify a 
particular rating; analysis should not be limited solely to 
whether a Veteran exhibited the symptoms listed in the rating 
scheme.  Rather, the determination should be based on all of 
a veteran's symptoms affecting his level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442-43 (2002).

The medical evidence in the present case demonstrating the 
severity of the Veteran's service-connected adjustment 
disorder for the period on appeal first includes a private, 
December 2002 treatment note documenting that upon learning 
that he had prostate cancer, the Veteran was "taking it 
okay," but "cr[ied] a little bit."  He denied suicidal 
ideation.  

In February 2004, the Veteran's (private) treating internist, 
Dr. FDF, wrote a letter stating that the Veteran was dealing 
with depression.  Also in February 2004, the Veteran filed 
his present claim in which he wrote that his prostate cancer 
had caused him to be depressed.  He had lost interest in his 
family and overall attitude towards life.  He started 
medication in September 2003

In connection with his present claim, the Veteran underwent a 
VA psychiatric examination in April 2004.  The examiner did 
not have the claims file to review, but noted that the 
Veteran appeared to be a reliable historian.  

The Veteran complained of symptoms of anxiety and depression 
following his diagnosis and treatment of prostate cancer.  He 
spent a lot of time worry about his cancer, and he often felt 
discouraged.  He had decreased energy and sleep disturbance.  
Keeping busy alleviated his symptoms temporarily.  His 
primary care physician prescribed an antidepressant and a 
hypnotic for sleep.  

The Veteran denied any prior psychiatric difficulties.  With 
regard to his occupational function, the Veteran retired in 
1998.  With regard to his social functioning, the Veteran had 
been married for 34 years, and he described "some" social 
contacts and friends.  The examiner also noted that although 
the Veteran complained that he sometimes thought about his 
combat experience and was distressed by thunderstorms, but 
described no other symptoms indicative of PTSD.  

On mental status exam, the Veteran was alert, oriented, and 
cooperative, although anxious and discouraged.  Affect showed 
fairly good range, thoughts were clear and goal oriented, and 
there was no evidence of delusions or hallucinations.  His 
cognitive abilities were grossly intact and there was no 
suicidal ideation.  

Based on the results of his examination, the VA examiner 
diagnosed adjustment disorder with mixed emotional features, 
and he assigned a GAF of 61, which he noted was an indication 
of some symptoms of anxiety and depression impacting the 
Veteran's sleep and energy, which were "obviously" a result 
of the stress caused by the potentially life-threatening 
physical illness.  

Following the VA examination, the record includes a May 2004 
letter from a private psychologist, Dr. MMM, who wrote that 
the Veteran presented with depressed mood.  He complained of 
increased anxiety (which he rated as 5 out of 10), and 
depression (which he rated as 3 out of 10).  His anxiety was 
due to concerns that his cancer would reoccur and that prior 
Agent Orange exposure might cause future cancer.  

The Veteran described sleep problems (3 hours of sleep per 
night) and lowered energy.  Medication provided a 50 percent 
improvement in symptoms.  Based on the results of the 
examination, the psychologist diagnosed adjustment disorder 
with mixed features of anxiety and depression.  She 
recommended treatment with medication and therapy.  

Next, private treatment notes from May 2004 to June 2004 from 
the Veteran's private, treating urologist indicate that the 
Veteran's depression may be due to low serum testosterone.  

Also, in support of his present claim, the Veteran submitted 
a statement in August 2004, in which he wrote that his 
relationship with his wife was affected by his low 
testosterone, and this cased mental and physical effects.  He 
could sleep no more than 3 to 4 hours per night, and upon 
awakening, he felt extreme fatigue and irritability.  He also 
complained of leg tremors while sleeping.  He also testified 
during an August 2004 DRO hearing that he felt depressed, he 
could not sleep at night, and he had no energy.  His wife 
also testified that the Veteran's physician had taken him off 
medication, which caused him to have mood swings in which he 
became so belligerent, and she could not be around him.  She 
also reiterated that he could not sleep, and he did not 
always remember.  

The medical evidence next includes a November 2004 VA primary 
care note reporting insomnia as the Veteran's major problem 
since his surgery.  Similarly, a March 2005 VA outpatient 
primary care note reports that the Veteran complained of 
recurrent sleep problems and worries about a return of 
testicular cancer.  The diagnosis was insomnia due to worry 
of cancer return.  

Also, in March 2005, the Veteran submitted his Notice of 
Disagreement (NOD), in which he wrote that he had chronic 
sleep problems depressed mood, and memory loss, but was 
unable to afford treatment.  In his December 2005, 
Substantive Appeal (VA Form 9), he similarly wrote that he 
had continued sleep problems and lack of energy.  Plus, he 
was unable to work.  

In contrast, the Veteran submitted a statement in September 
2006, in which he wrote that he had been treated for PTSD 
with flashbacks to his Vietnam experiences.  He also wrote 
that he had hyperhydrosis, which caused exhaustion after any 
physical exertion.  He also wrote a letter to his senator in 
December 2006, in which he explained that he could not work, 
plus, he had PTSD and depression due to his cancer.  

Then, VA treatment notes from December 2006 to June 2007 show 
that the Veteran denied mood swings, suicidal ideation or 
homicidal ideation.  A June 2007 VA nutrition note also shows 
that the Veteran reported walking after breakfast and doing 
such activities as working on his deck to stay busy.  

Further, the Veteran submitted a statement in support of his 
present claim in October 2007, in which he wrote that he had 
been on medication for sleep problems and had taken 
antidepressants "for years."  

In further relation to his current claim, the Veteran 
underwent another VA psychiatry examination in December 2008.  
The examiner, a VA psychologist, exhaustively reviewed the 
claims file and detailed the pertinent history and 
complaints.  

During the examination, the Veteran complained of anger, 
hating crowds and loud noises, such as thunderstorms, sleep 
difficulties, always scanning a room to look for exits, and 
getting only 6 hours of sleep per night, plus nightmares two 
to three times per week, flashbacks to Vietnam.  The Veteran 
denied feeling depressed or having excessive worry.  

The examiner also noted that the Veteran denied, and the 
claims file documents, no psychiatric problems or treatment 
during service or until around 2003.  With regard to his 
social history, the Veteran reported having been married for 
39 years, and he had friends and other social interactions.  
As a hobby, he did woodworking.  He also reported last 
working in 2002, when he worked part-time for four months as 
a woodworker.  He retired at age 55.  He never had any work-
related problems and always had good job performance.  

On mental status exam, the Veteran was alerted and oriented 
times five.  Thought process was linear, history adequate, 
affect blunted, insight demonstrated.  Spontaneous speech was 
fluent, grammatical, and free of paraphasia.  Attention was 
intact, as was immediate, recent, and remote memory.  

On the other hand, the Veteran reported memory problems and 
auditory and visual hallucinations (related to his service in 
the Republic of Vietnam).  The Veteran also endorsed past, 
but denied current suicidal ideation and homicidal ideation. 

Based on the results of the examination, the VA examiner 
deferred a diagnosis.  She noted that the Veteran was 
previously diagnosed with adjustment disorder with mixed 
emotional features, and previously denied a past difficulty 
with psychiatric symptoms.  He currently reported symptoms of 
PTSD, but this was not consistent with prior evaluations.  

Due to his inconsistent reporting of symptoms, the examiner 
was unable to provide a diagnosis.  Rather, she recommended 
further psychological testing.  With regard to his current 
functioning, however, she indicated that the Veteran reported 
some social impairment, plus memory problems not demonstrated 
on mental status exam.  

Finally, the Veteran underwent a follow-up VA psychiatry 
examination in May 2009.  The examiner, the VA psychologist 
who previously examined the Veteran in December 2008, 
reviewed her prior examination results.  

The examiner also reviewed the claims file and documented the 
pertinent medical and procedural history including a 
diagnosis of PTSD and Major Depression in November 2004.  

The Veteran's current complaints consisted of difficulty with 
PTSD symptoms.  He denied depression, but endorsed sleep 
difficulties, nightmares, flashbacks, intrusive thoughts, 
hypervigilance, exaggerated startle response, anger, and 
irritability.  He reported symptoms of social and occupations 
functioning similar to what he reported in December 2008.  
Mental status exam examination also revealed findings 
essentially the same as in December 2008.  

Based on the results of the examination, the VA examiner 
diagnosed PTSD, and assigned a GAF of 56.  She then explained 
that the Veteran reporting having no problems of depression 
or anxiety related to his service-connected cancer.  Rather, 
his primary problem was PTSD.  He did not have any mental 
health diagnosis other than PTSD, and it appeared his 
adjustment disorder had been resolved.  His mild-to-moderate 
level of impairment was due to PTSD symptoms.  

In reviewing the medical and lay evidence above, the Board 
finds that the service-connected adjustment disorder does not 
warrant an evaluation in excess of the currently assigned 10 
percent.  Specifically, the Veteran is shown to have been 
married for 39 years, and he reported frequently socializing 
with friends and neighbors.  There is no evidence of 
suspiciousness or panic attacks due to the service-connected 
adjustment disorder.  

Although the Veteran complained of such symptoms as depressed 
mood, anxiety, and sleep impairment from December 2002 to 
March 2005, the record the private psychologist in May 2004 
indicated that the Veteran's symptoms were significantly 
improved by medication.  

Further, there is no evidence of symptoms related to the 
service-connected adjustment disorder subsequent to March 
2005.  In fact, the VA examiner in December 2008 found that 
the diagnosed adjustment disorder had resolved.  

Rather, the VA examiner found, consistent with the Veteran's 
lay assertions, that his psychiatric symptomatology was due 
to the diagnosed PTSD.  Since the service-connected 
symptomatology is shown to have been transient and controlled 
by medication, a higher evaluation is not warranted.  See 
38 C.F.R. § 4.130; See Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (per curiam) (indicating that the Board may only 
differentiate between symptomology attributable to a 
nonservice-connected disability and a service-connected 
disability if the medical evidence does not makes the 
distinction).  

(The Board notes that the issue of service connection for 
PTSD is not presently on appeal.  In fact, he disorder was 
not diagnosed until approximately November 2004 and he, in 
fact, denied any psychiatric symptoms indicative of PTSD 
during the April 2004 PTSD.  The Veteran also consistently 
described his original, February 2004 claim of service 
connection as depression as secondary to his service-
connected prostate and erectile dysfunction disabilities.  In 
light of these descriptions of his claim, plus the supporting 
medical evidence, the Veteran's present claim for an 
increased initial evaluation for the service-connected 
adjustment disorder does not reasonable encompass the claim 
of service connection for PTSD.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).)

In making this determination, the Board has also considered 
the Veteran's assigned GAF scores during the period under 
review.  A GAF score records a clinician's judgment of the 
individual's overall level of functioning, with 100 
representing a high level of functioning and no psychiatric 
symptoms.  See Quick Reference to the Diagnostic Criteria 
from DSM-IV, Washington, D.C., American Psychiatric 
Association, 1995.  

GAF scores and interpretations of the score are, without 
question, important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  While a 
GAF score is not the sole basis for assigning a disability 
rating, it provides a clinical indicator of the patient's 
functional ability.  

However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  

In this case, the Veteran's GAF scores during the period in 
question ranged from a high of 61 in April 2004 to a low of 
56 in May 2009.  The score of 61 reflects some mild symptoms 
(or some difficulty in social and occupational function), but 
generally functioning pretty well, and some meaningful 
interpersonal relationship.  This score is consistent with a 
10 percent rating.  

Although the May 2009 VA examiner assigned a GAF of 56, which 
reflects moderate symptoms (or moderate difficulty in social 
and occupational functioning), the examiner found that the 
symptomatology was due to the nonservice-connected PTSD.  
Accordingly, a higher evaluation is not warranted on that 
basis.  See Mittleider, 11 Vet. App. at 182.  

The Board has also fully considered the Veteran's lay 
assertions, as indicated.  The Board recognizes that the 
Veteran feels himself entitled to a higher disability rating, 
and, as a layperson, he is competent to report on his 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation).  

Nonetheless, in light of the evidence showing that the 
Veteran's service-connected adjustment disorder had resolved 
and that any current symptomatology is due to PTSD, the 
criteria for an increased evaluation are not met even giving 
full credence to his assertions.  

Finally, "staged ratings" are not warranted because the 
schedular criteria for a higher rating were not met at any 
time during the period under appellate review.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board's findings above are based on schedular evaluation.  
To afford justice in exceptional situations, an 
extraschedular rating may also be provided.  38 C.F.R. § 
3.321(b).  

Here, however, referral for extraschedular consideration is 
not warranted.  First, the applicable rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  

Furthermore, the evidence does not show marked interference 
with employment in excess of that contemplated by the rating 
schedule, frequent periods of hospitalization, or other 
evidence that would render impractical the application of the 
regular schedular standards.  

Although the Veteran is unemployed, the record shows that he 
retired early at the age of 55, and that any current 
impairment in employability is not due to the service-
connected adjustment disorder alone.  In fact, he reported 
during his December 2008 VA examination that he had never had 
any problems at work prior to his retirement.  Further, he is 
presently shown to have complained of being unable to work 
due to the symptoms of such diagnosed disorders as diabetes 
mellitus and hyperhydrosis.  

Accordingly, the Board is not required to remand the 
Veteran's claim for consideration of extraschedular ratings 
under 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

An increased initial evaluation in excess of 10 percent for 
the service-connected adjustment disorder is denied.  



REMAND

After a careful review of the record, the Board finds that 
the issue of the propriety of the reduction of the service-
connected prostate cancer from 100 percent to 10 percent must 
be remanded for further action.  

By way of history, the Board notes that the RO issued a 
rating decision in May 2003 granting service connection for 
adenocarcinoma of the prostate and assigning a 100 percent 
evaluation effective March 11, 2003.  

Then, in a February 2004 rating decision, the RO proposed to 
reduce the 100 percent evaluation to noncompensable.  In the 
February 2004 notice letter, the RO informed the Veteran that 
he had 60 days to submit additional evidence and he had 30 
days to request a hearing on the matter.  Accordingly, in 
February 2004, the Veteran requested a DRO hearing at the RO.  
The hearing was held in August 2004.  

Also in August 2004, the Veteran submitted additional 
evidence in support of his claim.  In January 2005, the RO 
issued a rating decision reducing the evaluation of the 
service-connected adenocarcinoma of the prostate from 100 
percent to 10 percent effect April 1, 2005.  

Accordingly, it appears the RO complied with the procedures 
required for reducing the Veteran's disability rating.  See 
38 C.F.R. § 3.105(e).  

With regard to the propriety of the reduction, the medical 
evidence shows that the Veteran underwent a radical 
retropubic prostatectomy with bilateral pelvic 
lymphadenectomy in March 2003.  In October 2003, the Veteran 
underwent a VA genitourinary examination.  

Based on the results of the examination, the VA examiner 
diagnosed adenocarcinoma of the prostate with recent radical 
prostatectomy.  The Board notes, however, that the VA 
examiner indicated that laboratory tests ("labs"), such as 
urinalysis and renal/liver profiles were pending.  The 
record, however, contains no follow-up or addendum opinion 
addressing the results of the laboratory tests.  

The Veteran underwent a second VA genitourinary examination 
in May 2004.  The examiner did not have the claims file 
available for review and he, like the October 2003 VA 
examiner, indicated that laboratory tests, such as urinalysis 
and renal profiles would be checked.  Also like the October 
2003 VA examiner, however, the May 2004 examiner did not 
follow-up or provide an addendum addressing the results of 
the indicated laboratory tests.  

In its October 2008 remand, the Board noted that the RO 
referred in its November 2005 Statement of the Case (SOC) to 
an October 24, 2004 VA examination.  Accordingly, the Board 
instructed the RO to associate the October 2004 VA 
examination report with the claims file   Upon remand, 
however, the RO determined that the results of an October 
2004 VA examination could not be found.  Rather, the RO 
referred to the October 2003 VA examination results.  

Based upon this record, the Board finds that the matter must 
be remanded because the current VA examination results do not 
describe the disability in detail sufficient to allow the 
Board to make a fully informed determination.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 
6 Vet. App. 405, 407 (1994)) (internal quotations omitted).   

Specifically, the provisions of 38 C.F.R. § 4.115b, 
Diagnostic Code 7528, provide that malignant neoplasms of the 
genitourinary system are to be rated on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant, 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedures.  

Here, however, the record does not contain a VA examination 
addressing whether the Veteran has renal dysfunction 
attributable to the service-connected prostate cancer.  The 
Board notes that the VA outpatient treatment records 
currently associated with the claims file include May 2004 
and October 2003 laboratory test results.  Nonetheless, the 
October 2003 and May 2004 VA examiners did not address the 
laboratory tests results.  

Accordingly, the matter must be remanded to afford the 
Veteran a VA examination in order to fully evaluate the 
current severity of the residuals of the service-connected 
prostate cancer.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA.  

Hence, in addition to the actions requested above, the RO 
should undertake any other development and provide any 
further notification deemed warranted by VCAA prior to 
readjudicating the remanded claim.   

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  After completing any development 
and/or development warranted by a 
complete review of the record, the RO 
should schedule the Veteran for an 
appropriate VA examination(s) to 
determine the nature and severity of all 
current residuals of the service-
connected prostate cancer.  The pertinent 
evidence in the claims file, along with a 
copy of this remand, must be made 
available to the examiner(s) for review.  

Accordingly, the examiner(s) should 
review the pertinent evidence, including 
the Veteran's lay assertions, and 
undertake any indicated studies.  Based 
on the results of the examination, the 
examiner(s) should provide an assessment 
of the current nature and severity of the 
Veteran's service-connected prostate 
cancer.  The examiner is asked to 
specifically address whether the Veteran 
has current residuals of prostate cancer 
to include renal dysfunction and/or 
voiding dysfunction.  

In making this determination, the 
examiner should comment upon the results 
of the prior VA examinations (in October 
2003 and May 2004) and all associated 
laboratory test results.  Accordingly, 
the VA examiner(s), in a printed 
(typewritten) report(s), should set forth 
all examination findings, along with a 
complete rationale for all opinions and 
conclusions reached.  The examiner(s) is 
also asked to express all medical 
findings in terms conforming to the 
applicable rating criteria, to 
specifically include 38 C.F.R. §§ 4.115a, 
4.115b.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Also, as indicated, specific 
references to the Veteran's claims file, 
including all pertinent medical records, 
and the Veteran's lay assertions should 
be provided.  If the examiner(s) cannot 
provide any requested opinion without 
resorting to speculation, he or she 
should explain the rationale for such a 
conclusion.  

2.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted after 
a complete review of the record, the RO 
should readjudicate the remanded claim in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remains denied after 
readjudication, the RO should furnish to 
the Veteran and his representative, if 
any, an appropriate Supplemental 
Statement of the Case (SSOC) that 
includes clear reasons and bases for all 
determinations, and affords the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran need take no further action until otherwise 
notified, but he has the right to submit additional evidence 
and argument during the appropriate time period.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


